                                             Case 4:20-cv-01691-DMR Document 69 Filed 03/08/21 Page 1 of 10




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        UNITED STATES OF AMERICA, et al.,                Case No. 20-cv-01691-DMR
                                   8                     Plaintiffs,
                                                                                             RELATOR’S MOTION TO STRIKE
                                   9               v.
                                                                                             Re: Dkt. No. 48
                                  10        DANA OGDEN,
                                  11                     Defendant.

                                  12            Relator/Counter Defendant Thomas Grinner filed this case on March 9, 2020, alleging
Northern District of California
 United States District Court




                                  13   violations of the False Claims Act (“FCA”), 31 U.S.C. § 3729(a)(1), against Defendant/Counter
                                  14   Claimant Dana Ogden. [Docket No. 1.] Grinner filed an amended complaint on August 3, 2020.
                                  15   [Docket No. 25, First Amended Complaint (“FAC”).] On November 25, 2020, Ogden filed an
                                  16   answer and a counterclaim for breach of contract against Grinner. [Docket No. 43 (“Answer”).]
                                  17   Grinner now moves to strike Ogden’s affirmative defenses.             [Docket No. 48 (“MTD”), 52
                                  18   (“Reply”).] Ogden opposes. [Docket No. 3 (“Opp.”)]. The court held a hearing on February 11,
                                  19   2021.
                                  20            For the reasons stated below, the court grants Grinner’s motion.
                                  21   I.       BACKGROUND
                                  22            The factual background of this case is laid out in the court’s order on Grinner’s motion to

                                  23   dismiss Ogden’s counterclaim and is not repeated here. See Docket No. 68.

                                  24   II.      LEGAL STANDARD FOR MOTIONS TO STRIKE

                                  25            Federal Rule of Civil Procedure 12(f) provides that a court “may strike from a pleading an

                                  26   insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.” A matter is

                                  27   “immaterial” when it “has no essential or important relationship to the claim for relief or the defenses

                                  28   being pleaded, while ‘[i]mpertinent’ matter consists of statements that do not pertain, and are not
                                          Case 4:20-cv-01691-DMR Document 69 Filed 03/08/21 Page 2 of 10




                                   1   necessary, to the issues in question.” Fantasy, Inc. v. Fogerty, 984 F.2d 1524, 1527 (9th Cir. 1993),

                                   2   rev’d on other grounds by Fogerty v. Fantasy, Inc., 510 U.S. 517 (1994). The function of a Rule

                                   3   12(f) motion to strike is to avoid the expenditure of time and money that arises from litigating

                                   4   spurious issues by dispensing of those issues before trial, and such a motion may be appropriate

                                   5   where it will streamline the ultimate resolution of the action. Fantasy, 984 F.2d at 1527–28. “A

                                   6   motion to strike should be granted if it will eliminate serious risks of prejudice to the moving party,

                                   7   delay, or confusion of issues.” Lee v. Hertz Corp., 330 F.R.D. 557, 560 (N.D. Cal. 2019) (citing

                                   8   Fantasy, 984 F.2d at 1528). “Motions to strike are regarded with disfavor [ ] because of the limited

                                   9   importance of pleadings in federal practice and because they are often used solely to delay

                                  10   proceedings.” Capella Photonics, Inc. v. Cisco Sys., Inc., 77 F. Supp. 3d 850, 858 (N.D. Cal. 2014)

                                  11   (quotation omitted). “The grounds for a motion to strike must appear on the face of the pleading

                                  12   under attack,” and “the Court must view the pleading under attack in the light more favorable to the
Northern District of California
 United States District Court




                                  13   pleader when ruling upon a motion to strike.”         Amini Innovation Corp. v. McFerran Home

                                  14   Furnishings, Inc., 301 F.R.D. 487, 489 (C.D. Cal. 2014) (citations omitted).

                                  15   III.   DISCUSSION

                                  16          Grinner moves to dismiss Ogden’s affirmative defenses on the grounds that (1) none of them

                                  17   are adequately pleaded; (2) some of the defenses attack only the sufficiency of the complaint and

                                  18   are therefore not proper affirmative defenses; and (3) some of the defenses have no bearing on

                                  19   Grinner’s FCA claim.

                                  20          A.      Inadequately Pleaded Affirmative Defenses

                                  21          Grinner moves to strike all of Ogden’s affirmative defenses as inadequately pleaded.

                                  22   Although the Ninth Circuit has not spoken directly on pleading standards for affirmative defenses,

                                  23   “the majority of courts in [the Northern District of California] have held that the heightened pleading

                                  24   standard of Twombly and Iqbal . . . is now the correct standard to apply to affirmative defenses.”

                                  25   Pertz v. Heartland Realty Inv’rs, Inc., No. 19-cv-06330-CRB, 2020 WL 95636, at *1 (N.D. Cal.

                                  26   Jan. 8, 2020). At the hearing, Ogden conceded that the Twombly/Iqbal pleading standard applies to

                                  27   affirmative defenses.

                                  28          Under Twombly and Iqbal, a defendant “must include more than bare statements reciting

                                                                                         2
                                         Case 4:20-cv-01691-DMR Document 69 Filed 03/08/21 Page 3 of 10




                                   1   mere legal conclusions.” “Amy” v. Curtis, No. 19-cv-02184-PJH, 2020 WL 6271046, at *3 (N.D.

                                   2   Cal. Oct. 26, 2020) (internal quotation marks and citations omitted). An affirmative defense “must

                                   3   provide the plaintiff fair notice of the nature of the defense.” Bay Area Roofers Health & Welfare

                                   4   Tr. v. Sun Life Assurance Co. of Canada, No. 13-cv-04192-WHO, 2013 WL 6700017, at *2 (N.D.

                                   5   Cal. Dec. 19, 2013); see also Fed. Trade Comm’n v. Lending Club Corp., No. 18-cv-02454-JSC,

                                   6   2019 WL 7488991, at *2 (N.D. Cal. Apr. 29, 2019) (“[A] defendant’s pleading of affirmative

                                   7   defenses must put a plaintiff on notice of the underlying factual bases of the defense.”). “Indeed,

                                   8   not one court in this district has permitted (over objection) an affirmative defense that asserted a

                                   9   mere legal conclusion.” “Amy”, 2020 WL 6271046, at *3.

                                  10           Here, Ogden’s affirmative defenses are clearly insufficient. None of them assert any factual

                                  11   allegations underlying the defense but instead merely reference various legal doctrines. For

                                  12   example, the entire text of Ogden’s sixth affirmative defense is “Relator’s claims are barred in whole
Northern District of California
 United States District Court




                                  13   or in part by the doctrine of unclean hands.” Answer at 13. Similarly, the eighth affirmative defense

                                  14   asserts only that “[t]he Complaint and each of actions [sic] for relief contained therein are barred by

                                  15   the doctrine of laches.” Id. The remaining affirmative defenses are equally deficient. See Fishman

                                  16   v. Tiger Nat. Gas Inc., No. 17-cv-05351 WHA, 2018 WL 4468680, at *3 (N.D. Cal. Sept. 18, 2018)

                                  17   (“A reference to a doctrine, like a reference to statutory provisions is insufficient notice.”); Goobich

                                  18   v. Excelligence Learning Corp., No. 19-cv-06771-EJD, 2020 WL 1503685, at *3 (N.D. Cal. Mar.

                                  19   30, 2020) (“The Defendant’s pleading as to each of these defenses consists entirely of bare

                                  20   references to legal doctrines without any discussion of how they may apply to this case.” (internal

                                  21   quotation marks and citations omitted)).

                                  22          Ogden relies on Ramirez v. Ghilotti Bros. Inc. for the proposition that she is “not required to

                                  23   include extensive facts to support her defense and is only required to place Relator on notice of the

                                  24   basis for her defense.” Opp. at 4; see 941 F. Supp. 2d 1197, 1204 (N.D. Cal. 2013) (Breyer, J.).

                                  25   Ogden’s argument is not compelling because Ramirez specifically recognized that affirmative

                                  26   defenses must be pleaded under the Twombly and Iqbal standard. 941 F. Supp. 2d at 1204. Even

                                  27   though Ogden is not required to plead “extensive facts,” she pleads no supporting facts at all.

                                  28          Accordingly, the motion to strike is granted as to all of Ogden’s affirmative defenses.

                                                                                          3
                                         Case 4:20-cv-01691-DMR Document 69 Filed 03/08/21 Page 4 of 10




                                   1   However, as explained below, some of the defenses fail for independent reasons. The court reaches

                                   2   Grinner’s remaining arguments to obviate the need for a second round of briefing once Ogden has

                                   3   filed an amended answer.

                                   4           B.      Improper Affirmative Defenses

                                   5           Grinner moves to strike the first (failure to state a claim), third (authorized by law), fourth

                                   6   (lack of scienter), fifth (lack of materiality), ninth (good faith), and tenth (right to assert further

                                   7   affirmative defenses) affirmative defenses on the basis that they only attack the sufficiency of the

                                   8   complaint. Ogden responds that Rule 12 motions, which challenge the adequacy of a complaint,

                                   9   specifically refers to “defenses” so therefore any defenses that could be brought under Rule 12 can

                                  10   also be pleaded as affirmative defenses. See Fed. R. Civ. P. 12(b).

                                  11           Ogden’s argument fails. “An affirmative defense is one that precludes liability even if all of

                                  12   the elements of the plaintiff’s claim are proven.” Gomez v. J. Jacobo Farm Labor Contractor, Inc.,
Northern District of California
 United States District Court




                                  13   188 F. Supp. 3d 986, 991 (E.D. Cal. 2016). Rule 12 motions assert that the plaintiff cannot prove

                                  14   their claim even if all the facts alleged are true. Therefore, a defense that can be brought in a Rule

                                  15   12 motion is a “defense” to liability but not an affirmative defense. Id.; see also United States v.

                                  16   Acad. Mortg. Corp., No. 16-cv-02120-EMC, 2020 WL 7056017, at *4 (N.D. Cal. Dec. 2, 2020)

                                  17   (“An affirmative defense is an assertion raising new facts and arguments that, if true, will defeat

                                  18   plaintiff’s claim, even if all allegations in complaint are true.”).

                                  19           The difference between the plaintiff’s prima facie case and the defendant’s affirmative

                                  20   defenses is also apparent when considering the different burdens of proof for those issues: plaintiffs

                                  21   always have the have the burden to prove their claims, but “[an affirmative defense] is a defense on

                                  22   which the defendant has the burden of proof.” Barnes v. AT & T Pension Ben. Plan-Nonbargained

                                  23   Program, 718 F. Supp. 2d 1167, 1174 (N.D. Cal. 2010) (citation omitted); KST Data, Inc. v. DXC

                                  24   Tech. Co., 980 F.3d 709, 714 (9th Cir. 2020) (“A defense which demonstrates that [the] plaintiff has

                                  25   not met its burden of proof is not an affirmative defense.” (citation omitted)). Presumably, Ogden

                                  26   is not seeking to shift the burden of proof on Grinner’s claim. See Barnes, 718 F. Supp. 2d at 1174

                                  27   (“Thus, it is curious that defendant asserts as affirmative defenses that which it need not prove.”).

                                  28           Here, in order to prevail on his FCA claim, Grinner must prove his FCA claim, which

                                                                                           4
                                         Case 4:20-cv-01691-DMR Document 69 Filed 03/08/21 Page 5 of 10




                                   1   requires “(1) a false statement or fraudulent course of conduct, (2) made with the scienter, (3) that

                                   2   was material, causing (4) the government to pay out money or forfeit moneys due.” United States

                                   3   ex rel. Campie v. Gilead Scis., Inc., 862 F.3d 890, 899 (9th Cir. 2017) (quoting U.S. ex rel. Hendow

                                   4   v. Univ. of Phoenix, 461 F.3d 1166, 1174 (9th Cir. 2006)). For the reasons explained above, any of

                                   5   Ogden’s defenses that merely assert that Grinner has not met his burden of proof on these elements

                                   6   must be stricken without leave to amend.

                                   7                  1.      Failure to State a Claim

                                   8          Ogden’s first affirmative defense is that Grinner fails to state a claim upon which relief may

                                   9   be granted. Answer at 12. This defense goes directly to the adequacy of the complaint. Numerous

                                  10   courts in this district have stricken affirmative defenses that assert a plaintiff’s failure to state a

                                  11   claim. See, e.g., Barnes, 718 F. Supp. 2d at 1174 (“Failure to state a claim is not a proper affirmative

                                  12   defense but, rather, asserts a defect in [the plaintiff’s] prima facie case.”); Goobich, 2020 WL
Northern District of California
 United States District Court




                                  13   1503685, at *3 (“Here, Defendant’s first affirmative defense [for failure to state a claim] is not an

                                  14   actual defense since it simply embodies the contention that Plaintiff will be unable to prove the

                                  15   elements of the claims contained in the Complaint.”); United States v. Acad. Mortg. Corp., 2020

                                  16   WL 7056017, at *4 (“Failure to state a claim is not an affirmative defense.”); “Amy”, No. 2020 WL

                                  17   6271046, at *3 (same).

                                  18          Since no additional allegations would alter the above analysis, Ogden’s first affirmative

                                  19   defense is stricken without leave to amend.

                                  20                  2.      Authorized by Law

                                  21          Ogden’s third affirmative defense is that “Defendant’s conduct was in compliance with, or

                                  22   authorized by, laws or regulations by a regulatory body or officer action under state or federal

                                  23   statutory authority.” Answer at 13. Grinner argues that this defense merely challenges the

                                  24   sufficiency of the complaint because Grinner must prove that Ogden’s conduct was not authorized

                                  25   by any law. Mot. at 7. At the hearing, Ogden explained that this defense asserts that Ogden’s

                                  26   actions were lawful because she complied with the terms of the HACA program. Thus, the defense

                                  27   only serves to undermine Grinner’s prima facie case and is not a proper affirmative defense.

                                  28          Accordingly, Ogden’s third affirmative defense is stricken without leave to amend.

                                                                                          5
                                         Case 4:20-cv-01691-DMR Document 69 Filed 03/08/21 Page 6 of 10




                                   1

                                   2                  3.      Lack of Scienter/Lack of Materiality

                                   3          Ogden’s fourth (lack of scienter) and fifth (lack of materiality) affirmative defenses directly

                                   4   challenge whether Grinner can establish the elements of an FCA claim. For the reasons stated above,

                                   5   defenses that merely attack the sufficiency of the complaint are not affirmative defenses.

                                   6          Ogden’s fourth and fifth affirmative defenses are stricken without leave to amend.

                                   7                  4.      Good Faith

                                   8          Ogden’s ninth affirmative defense asserts that Grinner’s claims are barred because Ogden’s

                                   9   conduct, as alleged in the complaint, was fully justified and in good faith. In order to prove his case,

                                  10   Grinner must show that Ogden knowingly made a false statement or engaged in a fraudulent course

                                  11   of conduct. Campie, 862 F.3d at 899. Therefore, a defense of good faith only challenges Grinner’s

                                  12   claim and is not an affirmative defense. See Fishman, No. 17-cv-05351-WHA, 2018 WL 4468680,
Northern District of California
 United States District Court




                                  13   at *6 (finding that for claims requiring proof of bad faith, “good faith only negates plaintiff’s prima

                                  14   facie case”); see also Facebook, Inc. v. Rankwave Co., No. 19-cv-03738-JST, 2020 WL 4460550,

                                  15   at *4 (N.D. Cal. May 1, 2020) (holding that “good faith mistake” is not an affirmative defense to a

                                  16   claim for breach of the covenant of good faith and fair dealing because the absence of good faith is

                                  17   an element of that claim).

                                  18          Therefore, the ninth affirmative defense is stricken without leave to amend.

                                  19                  5.      Right to Assert Further Affirmative Defenses

                                  20          The tenth affirmative defense asserts that Ogden “reserves the right to assert additional

                                  21   affirmative defenses in the event further discovery and/or investigation indicates that such

                                  22   affirmative defenses would be granted.” Answer at 14. An affirmative defense that “simply reserves

                                  23   the right to assert unspecified defenses later . . . is not a defense at all, affirmative or otherwise.”

                                  24   Vogel v. Huntington Oaks Delaware Partners, LLC, 291 F.R.D. 438, 442 (C.D. Cal. 2013); Solis v.

                                  25   Zenith Capital, LLC, No. 08-cv-4854 PJH, 2009 WL 1324051, at *7 (N.D. Cal. May 8, 2009) (“An

                                  26   attempt to reserve affirmative defenses for a future date is not a proper affirmative defense in

                                  27   itself.”). In any case, Grinner has the right to move to add affirmative defenses regardless of whether

                                  28   she specifically reserves that right in the answer. G & G Closed Circuit Events, LLC v. Nguyen, No.

                                                                                          6
                                         Case 4:20-cv-01691-DMR Document 69 Filed 03/08/21 Page 7 of 10




                                   1   10-cv-00168-LHK, 2010 WL 3749284, at *5 (N.D. Cal. Sept. 23, 2010) (“Moreover, to the extent

                                   2   that the reservation defense attempts to preserve rights already preserved by the Federal Rules, it is

                                   3   duplicative.”).

                                   4             Accordingly, the tenth affirmative defense is stricken without leave to amend.

                                   5             C.      Inapplicable Defenses

                                   6             Grinner moves to strike the sixth (unclean hands), seventh (Relator’s bad acts), and eighth

                                   7   (laches) affirmative defenses on the grounds that these defenses are not applicable in a qui tam

                                   8   action.

                                   9                     1.     Unclean Hands/Bad Acts

                                  10             The sixth and seventh defenses both assert that Grinner’s claim is barred at least in part

                                  11   because of his own conduct. Grinner argues that these defenses are inapplicable because bad acts

                                  12   by a qui tam plaintiff, even if proven, do not bar a claim under the FCA. Reply at 7. Ogden responds
Northern District of California
 United States District Court




                                  13   that (1) Grinner’s conduct is relevant to Ogden’s intent because she “relied to some extent” on

                                  14   Grinner’s representations and conduct; and (2) any bad conduct by Grinner may reduce the

                                  15   percentage of his recovery under the FCA and prevent him from seeking attorneys’ fees. Opp. at 5.

                                  16             Ogden’s first argument fails because, to the extent that Grinner’s conduct is relevant to

                                  17   Ogden’s intent, it serves only to undermine an element of Grinner’s claim and therefore is not

                                  18   properly brought as an affirmative defense. As for the second argument, Grinner is correct that

                                  19   “[t]he FCA is in no way intended to ameliorate the liability of wrongdoers by providing defendants

                                  20   with a remedy against a qui tam plaintiff with ‘unclean hands.’” Mortgages, Inc. v. U.S. Dist. Court

                                  21   for Dist. of Nev. (Las Vegas), 934 F.2d 209, 213 (9th Cir. 1991) (also stating that “the framers of

                                  22   the Act recognized that wrongdoers might be rewarded under the Act, acknowledging the qui tam

                                  23   provisions are based upon the idea of ‘setting a rogue to catch a rogue’”). But the FCA does “restrict

                                  24   or prevent entirely the ability of a relator with unclean hands to collect a qui tam bounty.” Cell

                                  25   Therapeutics, Inc. v. Lash Grp., Inc., 586 F.3d 1204, 1213 (9th Cir. 2009), as amended on denial of

                                  26   reh’g and reh’g en banc (Jan. 6, 2010) (citing 31 U.S.C. § 3730(d)(3)). Further, the FCA permits a

                                  27   defendant to seek its reasonable attorneys’ fees and costs if the defendant prevails and the relator’s

                                  28   claim was “clearly frivolous, clearly vexatious, or brought primarily for the purposes of

                                                                                          7
                                         Case 4:20-cv-01691-DMR Document 69 Filed 03/08/21 Page 8 of 10




                                   1   harassment.” 31 U.S.C. § 3730(d)(4). Accordingly, Grinner’s conduct is relevant to what recovery,

                                   2   if any, he is entitled to if he prevails and whether Ogden is can recover attorneys’ fees if she prevails.

                                   3           However, as explained above, “[a]n affirmative defense is one that precludes liability even

                                   4   if all of the elements of the plaintiff’s claim are proven.” Gomez, 188 F. Supp. 3d at 991. Grinner’s

                                   5   bad acts, if proven, do not preclude liability under the FCA but instead only serve to limit the amount

                                   6   of his damages or permit an attorneys’ fees award to Ogden. See Mortgages, Inc., 934 F.2d at 213;

                                   7   see also Hernandez v. Cty. of Monterey, 306 F.R.D. 279, 285 (N.D. Cal. 2015) (“[A] defense

                                   8   targeting the amount of the recovery is a limitation rather than an affirmative defense.”). Therefore,

                                   9   in this case, unclean hands/bad acts are not properly pleaded as affirmative defenses and are

                                  10   therefore stricken without leave to amend.

                                  11                   2.      Laches

                                  12           Ogden’s eighth affirmative defense asserts that Grinner’s claim is barred under the equitable
Northern District of California
 United States District Court




                                  13   doctrine of laches. “Laches is an equitable time limitation on a party’s right to bring suit, resting on

                                  14   the maxim that one who seeks the help of a court of equity must not sleep on his rights.” Jarrow

                                  15   Formulas, Inc. v. Nutrition Now, Inc., 304 F.3d 829, 835 (9th Cir. 2002) (internal quotation marks

                                  16   and citation omitted). Grinner argues that the defense is inapplicable because he is only seeking

                                  17   monetary and not equitable relief. See Mot. at 9 (“[L]aches is an equitable doctrine that does not

                                  18   apply to claims for monetary relief, such as the False Claims Act cause of action in this case.”);

                                  19   Reply at 8 (“[L]aches does not apply to [Relator’s] False Claims Act cause of action, which is subject

                                  20   to a six-year statute of limitations and for which Relator seeks only monetary damages.”).

                                  21           Courts have generally held that equitable defenses are not available in cases that only seek

                                  22   monetary damages. See, e.g., Bd. of Trustees of Leland Stanford Junior Univ. v. Agilent Techs.,

                                  23   Inc., No. 18-cv-01199-VC, 2019 WL 4729602, at *2 (N.D. Cal. Aug. 13, 2019) (“[L]aches is

                                  24   inapplicable to claims for money damages.”). Further, it is a “well-established general rule . . . that

                                  25   laches cannot be invoked to bar a claim for damages incurred within a limitations period specified

                                  26   by Congress.” SCA Hygiene Prod. Aktiebolag v. First Quality Baby Prod., LLC, 137 S. Ct. 954,

                                  27   963 (2017) (citation). Congress has established a statute of limitations for claims brought under the

                                  28
                                                                                           8
                                            Case 4:20-cv-01691-DMR Document 69 Filed 03/08/21 Page 9 of 10




                                   1   FCA.1 See 31 U.S.C. § 3731. Accordingly, if Grinner were only seeking monetary damages under

                                   2   the FCA, then Ogden could not assert a laches defense.

                                   3             However, although Grinner represents in his briefing that he is only seeking monetary

                                   4   damages, the FAC also prays for a declaratory judgment that Ogden violated the FCA. See FAC at

                                   5   11. Declaratory relief “is a traditional remedy in equity.” Wit v. United Behavioral Health, No. 14-

                                   6   cv-02346-JCS, 2020 WL 6479273, at *4 (N.D. Cal. Nov. 3, 2020); see also Doc’s Dream, LLC v.

                                   7   Delores Press, Inc., 2015 WL 12832063, at *1 (C.D. Cal. July 6, 2015) (“Declaratory relief is an

                                   8   equitable remedy available when legal remedies will not suffice.”). At the hearing, Grinner

                                   9   acknowledged that he is seeking declaratory relief. Grinner does not explain why Ogden cannot

                                  10   assert an equitable defense to a request for an equitable remedy. Accordingly, the laches doctrine

                                  11   is not clearly inapplicable to Grinner’s prayer for a declaratory judgment.

                                  12             However, as explained above, all of Ogden’s defenses are inadequately pleaded. With
Northern District of California
 United States District Court




                                  13   respect to laches in particular, a defendant must prove “(1) an unreasonable delay by plaintiff in

                                  14   bringing suit, and (2) prejudice to [herself].” Miller v. Glenn Miller Prods., Inc., 454 F.3d 975, 997

                                  15   (9th Cir. 2006). Grinner’s answer set forth no facts regarding Grinner’s alleged delay in bringing

                                  16   suit or any prejudice to Ogden resulting from the delay. Accordingly, Ogden is granted leave to

                                  17   amend this defense to add allegations that, if true, would establish the elements required for a laches

                                  18   defense.

                                  19   IV.       CONCLUSION

                                  20             For the reasons stated above, Grinner’s motion is granted. Ogden’s first, third, fourth, fifth,

                                  21   sixth, seventh, ninth, and tenth affirmative defenses are stricken without leave to amend. Her eighth

                                  22   affirmative defense is stricken as inadequately pleaded, but she is granted leave to amend that

                                  23   defense if she can plausibly allege facts supporting its applicability. Ogden must file an amended

                                  24   answer by no later than March 22, 2021.

                                  25

                                  26
                                  27

                                  28   1
                                           Ogden does not argue that Grinner’s action is barred by the statute of limitations for FCA claims.
                                                                                          9
                                        Case 4:20-cv-01691-DMR Document 69 Filed 03/08/21 Page 10 of 10
                                                                                                 ISTRIC
                                                                                            TES D      TC
                                                                                          TA




                                                                                                                O
                                                                                     S




                                                                                                                 U
                                                                                    ED




                                                                                                                  RT
                                                                                                               D
                                                                                                        RDERE




                                                                                UNIT
                                   1         IT IS SO ORDERED.
                                                                                                 OO
                                                                                         IT IS S




                                                                                                                        R NIA
                                   2   Dated: March 8, 2021

                                                                                                               u
                                                                                                       a M. Ry
                                   3                                        ______________________________________




                                                                                NO
                                                                                                Do n n
                                                                                        Judge
                                                                                         Donna   M. Ryu




                                                                                                                        FO
                                   4




                                                                                 RT
                                                                                  United States Magistrate Judge




                                                                                                                    LI
                                                                                         ER




                                                                                    H




                                                                                                                A
                                   5
                                                                                              N                     C
                                                                                                                F
                                                                                                  D IS T IC T O
                                   6                                                                    R
                                   7

                                   8

                                   9
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                           10
